DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
This action is made non-final due to a change in grounds of the rejection of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 4,975,335).
In regards to claim 1, Wan teaches a welding wire consisting of 10 to 45 weight percent of Mn, 4 to 15 weight percent Al, and 0.01 to 1.4 weight percent C and the balance iron [Cols 2-3 lines 55-4].  These ranges overlap the claimed ranges.  Wan does not expressly teach the wire is for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys.
 	However, the recitation in the claims that the wire is “for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use 
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wan discloses a welding wire as presently claimed, it is clear that the wire of Wan would be capable of performing the intended use, i.e., for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Wan teaches a welding wire consisting of 10 to 45 weight percent of Mn, 4 to 15 weight percent Al, and 0.01 to 1.4 weight percent C and the balance iron [Cols 2-3 lines 55-4].  These ranges overlap the claimed ranges.  Wan does not expressly teach the wire is for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys.

         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wan discloses a welding wire as presently claimed, it is clear that the wire of Wan would be capable of performing the intended use, i.e., for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 3, Wan teaches a welding wire consisting of 10 to 45 weight percent of Mn, 4 to 15 weight percent Al, and 0.01 to 1.4 weight percent C and the balance iron [Cols 2-3 lines 55-4].  Wan further teaches the alloy further comprises up to 
 	However, the recitation in the claims that the wire is “for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wan discloses a welding wire as presently claimed, it is clear that the wire of Wan would be capable of performing the intended use, i.e., for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 5, Wan teaches a welding wire consisting of 10 to 45 weight percent of Mn, 4 to 15 weight percent Al, and 0.01 to 1.4 weight percent C and the balance iron [Cols 2-3 lines 55-4].  Wan further teaches the alloy further comprises up to 3.5 weight percent V [Col 2 lines 55-66]. These ranges overlap the claimed ranges.  Wan does not expressly teach the wire is for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys.
 	However, the recitation in the claims that the wire is “for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wan discloses a welding wire as presently claimed, it is clear that the wire of Wan would be capable of performing the intended use, i.e., for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 6, Wan teaches a welding wire consisting of 10 to 45 weight percent of Mn, 4 to 15 weight percent Al, and 0.01 to 1.4 weight percent C and the balance iron [Cols 2-3 lines 55-4].  Wan further teaches the alloy further comprises up to 3.5 weight percent V and up to 3.5 weight percent Ti [Col 2 lines 55-66]. These ranges overlap the claimed ranges.  Wan does not expressly teach the wire is for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys.
 	However, the recitation in the claims that the wire is “for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
         It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wan discloses a welding wire as presently claimed, it is clear that the wire of Wan would be capable of performing the intended use, i.e., for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys, as presently claimed as required in 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 4,975,335) in view of Kim et al. (US 5,431,753), herein Kim.

In regards to claim 4, Wan teaches a welding wire consisting of 10 to 45 weight percent of Mn, 4 to 15 weight percent Al, and 0.01 to 1.4 weight percent C and the balance iron [Cols 2-3 lines 55-4].  These ranges overlap the claimed ranges.  Wan does not expressly teach the wire is for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys.
 	However, the recitation in the claims that the wire is “for fusion welding precipitation-hardened austenitic Fe-Mn-Al-C alloys” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Wan does not teach the addition of Nb to the alloy.
	Kim teaches a steel with superior formability, strengths and weldability having a composition (in weight %) comprising less than 1.5% of C, 15.0-35.0% of Mn, 0.1-6.0% of Al, and the balance of Fe and other indispensable impurities [Abstract].  These ranges for the elements overlap the ranges of Wan as well as the claimed ranges.  Kim further teaches Nb is added at less than 1% [Abstract].  This overlaps the claimed range.
	Kim expressly teaches that the Nb added for improving strengths through solid solution hardening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the Nb in the range taught by Kim to the alloy .
  
Response to Arguments

Applicant's arguments filed 12/15/2021 regarding the rejections based on have been fully considered but they are not persuasive. 
Regarding the rejections based on Wan, applicant primarily argues about properties of the resultant welded joint, welding bead, and as-welded condition and not those of the wire itself.  It is noted that the claims are drawn to a composition of a welding wire and a composition alone not to a welded joint or welded structure or welding bead.  No microstructures within the welding wired are claimed and thus applicant arguments are outside the scope of the claims.  
Regarding the intended use argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant has not shown how the welding wire of Wan can not be used as a fusion welding wire.  All of applicant’s arguments are about the supposed structural differences that are in the as-welded structure and not the claimed welding wire.  As noted above, the claims recites no microstructures in the wire and is only drawn to a composition of a wire.  The applied art has an overlapping composition and is expressly taught as a welding wire thus the arguments are not persuasive.

The rejections based on the combination with Kiese of claim 4 are moot as new grounds of rejection are set forth above in view of Kim et al. (US 5,431,753), herein Kim.
It is noted that applicant made remarks based on other cited art not used in the rejections.  As the art is not used in any current rejection, the arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784